DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 11/20/2020.  
Claims 1, 4, 5, 7, 16, 24 and 27-29 have been amended.  
The indicated allowability of claims 4-9, 15, 19-23 and 27-30 of the previous stated reasons is withdrawn in view of the newly discovered reference to Park et al. (US-2019/0324640 hereinafter, Park).  Rejections based on the newly cited reference follow.
The information disclosure statement filed on 11/20/2020 has been considered.  

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation






The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Claims 24-30 are invoking 35 U.S.C. 112(f).  Support can be seen in Fig. 2 and Fig. 4, along with flow chart in Fig. 5.  

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 

Claims 1, 3-6, 9, 10, 15, 16, 19-22, 24, 26, 27 and 30 are are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US-2019/0324640 hereinafter, Park).
	Regarding claim 1, Park teaches a method, comprising:
	determining, by a user device (Fig 4B [400]), that the user device is operating under a wet condition; (Page 1 [0006] “when determining through the touch screen that at least a part of the touch screen is located under water” and Page 8 [0080-0081])
	selecting, by the user device and based at least in part on determining that the user device is operating under the wet condition, a set of input components of a user interface of the user device, (Page 1 [0006] i.e. the sensor when operating under water instead of the touchscreen and Page 8 [0078])
		wherein the set of input components is selected from a plurality of different sets of input components; (Pages 9-10 [0101-0102]) and
	configuring, by the user device, the user interface to control the user device using information from the set of input components.  (Page 9 [0099] and Figs. 13 and 14)
	Regarding claim 3, Park teaches wherein the user device is determined to be operating under the wet condition based at least in part on:
	determining that a capacitive measurement of a touchscreen of the user interface satisfies a threshold measurement associated with the user device being in a wet condition.  (Page 8 [0081] and Page 13 [0152])
	Regarding claim 4, Park teaches wherein the set of input components are different from a different set of components that are selected when the user device is determined 
	Regarding claim 5, Park teaches wherein the set of input components includes an ultrasonic sensor to detect a user of the user device, (Pages 9-10 [0102]) and
	wherein the different set of input components include a capacitive touch sensor of a touchscreen of the user interface, and does not include the ultrasonic sensor, to detect a user of the user device.  (Pages 9-10 [0101-0102], Fig. 12A, Fig. 12B and Fig. 13)
	Regarding claim 6, Park teaches wherein the user is detected based at least in part on at least one of:
	a passive measurement associated with a piezoelectric property of the ultrasonic sensor, or
	an active ultrasonic measurement associated with an ultrasonic signal transmitted by the ultrasonic sensor and reflected ultrasonic signal received by the ultrasonic sensor.  (Page 7 [0073])
	Regarding claim 9, Park teaches a user device (Fig. 4B [400]), comprising:
	a user interface that includes an ultrasonic sensor (Page 5 [0052] and Page 7 [0073]) and a fingerprint scanner; (Page 7 [0073] and Page 11 [0102])
	one or more memories; (Fig. 2 [230]) and
	one or more processors (Fig. 2 [210]) communicatively coupled to the one or more memories (Fig. 2), the one or more memories and the one or more processors configured to:
	determine whether the user device is potentially operating under a wet condition; (Fig. 12A [1201] and Fig. 12B, 13)

	cause, based at least in part on receiving the ultrasonic measurement indicating that the user is attempting to unlock the user device, the fingerprint scanner to enable an authentication process to be performed based at least in part on a scan of a finger of the user.  (Page 9 [0093], Fig. 14 [1402-1405] and Page 13 [0161])
	Regarding claim 10, the limitations of claim 10 are rejected as being the same reasons set forth above in claim 6.  
	Regarding claim 15, Park teaches wherein the one or more processors, when determining whether the user device is potentially operating under the wet condition, are configured to:
	determine whether the user device is operating under a wet condition based at least in part on at least one of:
		a hydrometer measurement,
		a capacitive measurement associated with the fingerprint scanner, or
		an operating condition of the user device.  (Page 8 [0081])
	Regarding claim 16, the limitations of claim 16 are rejected as being the same reasons set forth above in claim 1.  See additional structure in Fig. 1 [130].  
	Regarding claim 19, the limitations of claim 19 are rejected as being the same reasons set forth above in claim 3. 

	Regarding claim 21, Park teaches wherein the one or more instructions, that cause the one or more processors to select the set of input components, cause the one or more processors to:
	select the set of input components to include an ultrasonic sensor for use during an unlock operation of the user device to permit the user device to be unlocked when operating under the wet condition.  (Page 7 [0073], Page 9 [0102] and Page 11 [0116-0117])
	Regarding claim 22, Park teaches select the set of input components to include an ultrasonic sensor for use during a user session of the user device to permit a function of the user device to be controlled according to passive acoustic measurements of the ultrasonic sensor or active ultrasonic measurements of the ultrasonic sensor.  (Page 7 [0073], Page 9 [0102], Page 11 [0116-0117] and Page 11 [0124])
	Regarding claim 24, Park teaches an apparatus, comprising:
	means for determining whether a user device is operating under a wet condition; (Fig. 12A [1201] and Fig. 12B, 13)
	means for configuring, when the user device is determined to be operating under the wet condition, a user interface of the user device to be controlled using first information from a first set of input components (Fig. 13 [1302-1305]), wherein the first set of input components includes an ultrasonic sensor for use in one or more of:

	providing passive acoustic measurements associated with the selection and/or control of a function of the user device; and
	means for configuring, when the user device is determined to not be operating under the wet condition, the user interface to be controlled using second information from a second set of input components that is different from the first set of input components, (Fig. 13 [1302, No, 1306] and Figs. 12A and 12B)
	wherein the second set of input components does not include the ultrasonic sensor for one or more of the unlock operation or selection and/or control of the function of the user device.  (Fig. 13 [1303])
	Regarding claim 26, the limitations of claim 26 are rejected as being the same reasons set forth above in claim 3. 
	Regarding claim 27, Park teaches wherein the first set of input components includes the ultrasonic sensor for use in determining that the user is attempting to perform the unlock operation, (Fig. 12A [Yes and 1202], Fig. 13 [1302-1305] and Page 13 [0161]) and
	wherein the second set of input components includes a capacitive touch sensor for use in determining that the user is attempting to perform the unlock operation.  ([0101] [0124] and Claim 8)
	Regarding claim 30, the limitations of claim 30 are rejected as being the same reasons set forth above in claims 1 and 4.  

Claim Rejections - 35 USC § 103










The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 17, 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Park.
Regarding claims 2, 17 and 25, although Park teaches the use of a humidity sensor (Fig. 2 [240J]), but does not specifically recite a hydrometer for measuring the wet condition; however, the use of hydrometer as a wet sensor is notoriously well known in the art.  Therefore, it would have been obvious to one skill in the art to substitute the humidity sensor for a hydrometer for water detection since various types of sensors can be used by Park (Fig. 2 [240]) and the functionality would be predictable (i.e. detecting wet conditions by the hydrometer in order to change user input modes).
Regarding claim 18, Park teaches wherein the wet condition corresponds to the user device being underwater when the water measurement satisfies an underwater threshold measurement.  (Page 8 [0081] and Page 13 [0152])

Allowable Subject Matter
Claims 7, 8, 11-14, 23, 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion













The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-2019/0268463 to Lu et al. provides a smartphone with a hydrometer sensor within, see [0094].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew C Sams/Primary Examiner, Art Unit 2646